UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-7626 Sensient Technologies Corporation WISCONSIN 39-0561070 (State of Incorporation) (IRS Employer Identification Number) MILWAUKEE, WISCONSIN53202-5304 (414) 271-6755 (Address of Principal Executive Offices) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: TITLE OF EACH CLASS NAME OF EACH EXCHANGE Common Stock, $0.10 par value ON WHICH REGISTERED New York Stock Exchange, Inc. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes xNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller Reporting Company o Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The aggregate market value of the voting Common Stock held by non-affiliates of the Registrant as of June 30, 2012, was $1,802,797,132.For purposes of this computation only, the Registrant’s directors and executive officers were considered to be affiliates of the Registrant.Such characterization shall not be construed to be an admission or determination for any other purpose that such persons are affiliates of the Registrant. There were49,990,166 shares of Common Stock outstanding as of February 18, 2013. DOCUMENTS INCORPORATED BY REFERENCE Portions of: (1) the Company’s Annual Report to Shareholders for the fiscal year ended December 31, 2012 (see Parts I, II and IV of this Form 10-K), and (2) the Company’s Notice of Annual Meeting and Proxy Statement of the Company dated March 15, 2013 (see Part III of this Form 10-K). SENSIENT TECHNOLOGIES CORPORATION—FORM 10-K FOR YEAR ENDED DECEMBER 31, 2012 INDEX PART I 3 Item 1. Business 3 General 3 Description of Business 3 Flavors & Fragrances Group 4 Color Group 4 Asia Pacific and China Groups 5 Flavors Central & South America 5 Research and Development/Quality Assurance 5 Products and Application Activities 6 Raw Materials 6 Competition 6 Foreign Operations 7 Patents, Formulae and Trademarks 7 Employees 7 Regulation 7 Item 1A.Risk Factors 8 Item 1B.Unresolved Staff Comments 10 Item 2.Properties 10 Item 3.Legal Proceedings 14 Item 4.Mine Safety Disclosure 16 Executive Officers of the Registrant 16 PART II 17 Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6.Selected Financial Data 18 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation 18 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 18 Item 8.Financial Statements and Supplementary Data 18 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A. Controls and Procedures 18 Item 9B. Other Information 19 PART III 19 Item 10.Directors, Executive Officers of the Registrant and Corporate Governance 19 Item 11.Executive Compensation 19 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13.Certain Relationships and Related Transactions, and Director Independence 20 Item 14.Principal Accountant Fees and Services 20 PART IV 20 Item 15.Exhibits and Financial Statement Schedules 20 Financial Statements 20 Financial Statement Schedule 20 Report of Independent Registered Public Accounting Firm 21 Schedule IIValuation and Qualifying Accounts 23 SIGNATURES 24 EXHIBIT INDEX E-1 FORWARD-LOOKING STATEMENTS This document contains forward-looking statements that reflect management’s current assumptions and estimates of future economic circumstances, industry conditions, Company performance and financial results.The Private Securities Litigation Reform Act of 1995 provides a safe harbor for such forward-looking statements.Such forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and other factors that could cause actual events to differ materially from those expressed in those statements.A variety of factors could cause the Company’s actual results and experience to differ materially from the anticipated results.These factors and assumptions include the pace and nature of new product introductions by the Company and the Company’s customers; the Company’s ability to successfully implement its growth strategies; the outcome of the Company’s various productivity-improvement and cost-reduction efforts; changes in costs of raw materials, including energy; industry and economic factors related to the Company’s domestic and international business; growth in markets for products in which the Company competes; industry and customer acceptance of price increases; actions by competitors; currency exchange rate fluctuations; and the matters discussed below under the heading “Risk Factors” andunder Part II, including the critical accounting policies incorporated by reference from pages 19-20 of the Company’s 2012 Annual Report to Shareholders.The Company does not undertake to publicly update or revise its forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. 2 PART I Item 1.Business General Sensient Technologies Corporation (the “Company”) was incorporated in 1882 in Wisconsin.Its principal executive offices are located at 777 East Wisconsin Avenue, Suite 1100, Milwaukee, Wisconsin 53202-5304, telephone (414) 271-6755. The Company is subject to the informational and reporting requirements of the Securities Exchange Act of 1934, as amended (the “Act”), and, in accordance with the Act, has filed annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (the “Commission”). These reports and other information may be read and copied at the public reference facilities of the Commission at its principal offices at treet, N.E., Washington, D.C. 20549, and can also be accessed from the website maintained by the Commission at http://www.sec.gov.The public may obtain information on operations of the public reference room by calling the Commission at (800) SEC-0330. The Company’s common stock is listed on the New York Stock Exchange under the ticker symbol "SXT."Information about the Company may be obtained at the offices of the New York Stock Exchange, 20 Broad Street, New York, New York 10005. The Company can also be reached at its website at www.sensient.com.The Company’s web address is provided as an inactive textual reference only, and the contents of that website are not incorporated in or otherwise to be regarded as part of this report.The Company makes available free of charge on its website its proxy statement, its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to these reports filed or furnished pursuant to Section 13(a) or 15(d) of the Act as soon as reasonably practicable after such documents are electronically filed with or furnished to the Commission.Charters for the Audit, Compensation and Development, and Nominating and Corporate Governance Committees of the Company’s Board of Directors, as well as the Company’s Code of Conduct, Standards of Conduct for International Employees, Code of Ethics for Senior Financial Officers, Corporate Governance Guidelines, our Policy on Recovery of Incentive Compensation From Executives and our Directors and Officers Stock Ownership Guidelines are also available on the Company’s website, and are available in print to any shareholder, free of charge, upon request. If there are any amendments to the Code of Conduct, the Standards of Conduct, the Code of Ethics or the Corporate Governance Guidelines, or if waivers from any of them are granted for executive officers or directors, those amendments or waivers also will be posted on the Company’s website. Description of Business Sensient Technologies Corporation is a leading global manufacturer and marketer of colors, flavors and fragrances.Sensient uses advanced technologies at facilities around the world to develop specialty food and beverage systems, cosmetic and pharmaceutical systems, inkjet and specialty inks and colors, and other specialty and fine chemicals.The Company’s customers include major international manufacturers representing some of the world’s best-known brands. The Company's principal products include: · flavors, flavor enhancers and bionutrients; · fragrances and aroma chemicals; · dehydrated vegetables and other food ingredients; · natural and synthetic food and beverage colors; · cosmetic and pharmaceutical colors and additives; and · technical colors, inkjet colors and inks, and specialty dyes and pigments. 3 Table of Contents The Company's two reportable segments are the Flavors & Fragrances Group and the Color Group, which are managed on a product-and-services basis.Three additional segments, the Asia Pacific Group, the China Group and the Flavors Central & South America Group are managed on a geographic basis and are included in the “Corporate & Other” category, along with the Company’s corporate expenses.Financial information regarding the Company’s two reportable segments and the operations included within Corporate & Other is incorporated by reference to the information set forth on pages 36 through 38 of the Company’s 2012 Annual Report to Shareholders under the heading “Segment and Geographic Information.” In February 2013, the Company announced a broad restructuring program to relocate the Flavors & Fragrances Group headquarters to Chicago, as well as a profit improvement plan across all segments of the Company.This relocation plan does not include the relocation of any of the U.S. Flavors & Fragrances Group production sites. The profit improvement plan will reduce headcount and consolidate several manufacturing facilities throughout Europe and North America. The Company expects to reduce its global headcount by about 200 and consolidate several manufacturing sites during the next twelve months.These changes will not impact the Company’s sales coverage.The anticipated financial impact appears in “Subsequent Events” on pages 38 and39 of the 2012 Annual Report to Shareholders. Flavors & Fragrances Group The Company is a global developer, manufacturer and supplier of flavor and fragrance systems for the food, beverage, pharmaceutical, personal care and household-products industries.The Company’s flavor formulations are used in many of the world’s best-known consumer products.Under the unified brand names of Sensient Flavors, Sensient Dehydrated Flavors and Sensient Fragrances, the Group is a supplier to multinational companies. The Flavors & Fragrances Group produces flavor and fragrance products that impart a desired taste, texture, aroma and/or other characteristics to a broad range of consumer and other products.This Group includes the Company’s dehydrated flavors business, which produces ingredients for food processors.The main products of the Group are systems products, including flavor-delivery systems, and compounded and blended products.In addition, the Group has strong positions in selected ingredient products such as essential oils, natural and synthetic flavors, and aroma chemicals.The Group serves food and non-food industries.In food industries, markets include savory, beverage, dairy, confectionery and bakery flavors.In non-food industries, the Group supplies fragrance products to the personal and home-care markets and supplies flavor products to the pharmaceuticals market. Operating through its Sensient Dehydrated Flavors business, the Company believes it is the second largest producer (by sales) of dehydrated onion and garlic products in the United States.The Company is also one of the largest producers and distributors of chili powder, paprika, chili pepper and dehydrated vegetables such as parsley, celery and spinach. Domestically, the Company sells dehydrated products to food manufacturers for use as ingredients and also for repackaging under private labels for sale to the retail market and to the food service industry.In addition, Sensient Dehydrated Flavors is one of the leading dehydrators of specialty vegetables in Europe and it has a growing presence in China.Advanced dehydration technologies utilized by Sensient Dehydrated Flavors permit fast and effective rehydration of ingredients used in many of today’s popular convenience foods. The Flavors & Fragrances Group operates principally through the Company's subsidiaries Sensient Flavors LLC and Sensient Dehydrated Flavors LLC.The Group’s principal manufacturing plants are located in California, Illinois, Indiana, Michigan, Wisconsin, Belgium, Canada, China, France, Germany, Italy, Mexico, the Netherlands, Spain and the United Kingdom. Color Group The Company is a developer, manufacturer and supplier of colors for businesses worldwide.The Company provides natural and synthetic color systems for use in foods, beverages and pharmaceuticals; colors and other ingredients for cosmetics and pharmaceuticals; and technical colors for industrial applications and digital imaging. 4 Table of Contents The Company believes that it is one of the world's largest producers (by sales) of synthetic and natural colors, and that it is the world's largest manufacturer (by sales) of certified food colors.The Company sells its synthetic and natural colors to domestic and international producers of beverages, bakery products, processed foods, confections, pet foods, cosmetics and pharmaceuticals.The Company also makes industrial colors, inkjet inks and other dyes and pigments used in a variety of non-food applications. The Color Group operates principally through the Company's subsidiary Sensient Colors LLC.The Group’s principal manufacturing plants are located in Missouri, New Jersey, Brazil, Canada, France, Germany, Italy, Mexico, Switzerland and the United Kingdom. The Color Group operates under the following trade names: · Sensient Food Colors (food and beverage colors); · Sensient Pharmaceutical Coating Systems (pharmaceutical colors and coatings); · Sensient Cosmetic Technologies (cosmetic colors and ingredients and systems); and · Sensient Industrial Colors (including paper colors; industrial colors for plastics, leather, wood stains, antifreeze and other uses; inkjet colors and inks; specialty inks; and display imaging). The Company believes that its advanced process technology, state-of-the-art laboratory facilities and equipment and a complete range of synthetic and natural color products constitute the basis for its market leadership position. Asia Pacific and China Groups The Asia Pacific Group and the China Group focus on marketing the Company’s diverse product line in the Pacific Rim under the Sensient name. Through these operations, the Company offers a full range of products from its Flavors & Fragrances Group and Color Group, as well as products developed by regional technical teams to appeal to local preferences. Sales, marketing and technical functions are managed through the Asia Pacific Group's headquarters in Australia. Manufacturing operations are located in Australia, Japan, New Zealand and the Philippines.The Asia Pacific Group maintains offices for research and development, as well as sales, in India, Indonesia, Korea, Singapore and Thailand. The China Group’s operations in China include the Group headquarters, a manufacturing facility and multiple sales and technical offices. Flavors Central & South America Group In 2012, the Flavors Central & South America Group was established to give management greater insight into the Company’s flavors operations in this growing region.Previously, this Group was part of the Flavors & Fragrances Group and its results were included therein.Results for 2011 and 2010 have been restated to reflect this change. The Flavors Central & South America Group develops, manufactures and supplies flavor systems to a broad range of customers across the region, primarily in the food and beverage markets. The Flavors Central & South America Group has manufacturing and development facilities in Brazil and Costa Rica and maintains sales in offices in multiple Central and South American countries. Research and Development/Quality Assurance The development of specialized products and services is a complex technical process calling upon the combined knowledge and talents of the Company's research, development and quality assurance personnel.The Company believes that its competitive advantage lies in its ability to work with its customers to develop and deliver high-performance products that address the distinct needs of those customers. 5 Table of Contents The Company's research, development and quality assurance personnel support the Company’s efforts to improve existing products and develop new products tailored to customer needs, while providing on-going technical support and know-how to the Company's manufacturing activities. The Company employed 649 people in research and development, quality assurance, quality control and lab technician positions as of December 31, 2012. Expenditures for research and development related to continuing operations in calendar year 2012 were $34.7 million, compared with $33.2 million in the year ended December 31, 2011, and $30.6 million in the year ended December 31, 2010.As part of its commitment to quality as a competitive advantage, the Company holds certifications under the requirements established by the International Organization for Standardization in Geneva, Switzerland, through its ISO 9000 series of quality standards.Certified sites include Flavors & Fragrances Group plants in the United States, Belgium, Canada, France, Germany, Italy, Mexico, the Netherlands, Spain and the United Kingdom, and Color Group plants in the United States, Mexico and the United Kingdom.The Flavors & Fragrances Group plant in Spain has also received additional certification through the ISO 14001 and 18001 quality standards. Products and Application Activities The Company's strategic focus is on the manufacture and marketing of high-performance components that bring life to products.Accordingly, the Company devotes considerable attention and resources to the development of product applications and processing improvements to support its customers’ numerous new and reformulated products.Many of the proprietary processes and formulae developed by the Company are maintained as trade secrets and under confidentiality agreements with customers. Within the Flavors & Fragrances Group, development activity is focused on ingredients, flavors and flavor systems that are responsive to consumer trends and the processing needs of our food and beverage customers.These activities include the development of functional ingredient systems for foods and beverages, savory flavors, and ingredient systems for prepared foods and flavors and ingredients for dairy, confectionery and other applications.The Company believes that the development of yeast derivatives and other specialty ingredients also provides growth opportunities in bionutrients and biotechnology markets, such as pharmaceuticals, vitamins, vaccines and bioremediation. Within the Color Group, development activity for food and beverage product lines is focused on value-added products derived from synthetic dyes and pigments and natural food and beverage colors and on color systems.The Company also produces a diverse line of colors and ingredients for cosmetics and pharmaceutical applications, technical colors for industrial applications and specialty chemicals for digital imaging. Raw Materials The Company uses a wide range of raw materials in producing its products. Chemicals used to produce certified colors are obtained from several domestic and foreign suppliers.Raw materials for natural colors, such as carmine, beta-carotene, annatto and turmeric, are purchased from overseas and U.S. sources.In the production of flavors and fragrances, the principal raw materials include essential oils, aroma chemicals, botanicals, fruits and juices, and are obtained from domestic and foreign suppliers.Flavor enhancers and secondary flavors are produced from yeast and vegetable materials such as corn and soybeans.Chili peppers, onion, garlic and other vegetables are acquired under annual contracts with numerous growers in the western United States and Europe.The Company has expanded its sources of vegetables to include growers in China and expects to add growers in other Asian countries. The Company believes that alternate sources of materials are generally available to enable it to maintain its competitive position in the event of an interruption in the supply of raw materials from a single supplier. Competition All Company products are sold in highly competitive markets.While no single factor is determinative, the Company's competitive position is based principally on process and applications expertise, quality, technological advances resulting from its research and development, and customer service and support.Because of its highly differentiated products, the Company competes with only a few companies across multiple product lines, and is more likely to encounter competition specific to an individual product. 6 Table of Contents · Flavors and Fragrances.Competition to supply the flavors and fragrances industries has taken on an increasingly global nature.Most of the Company's customers do not buy their entire flavor and/or fragrance products from a single supplier and the Company does not compete with a single supplier in all product categories.Competition for the supply of flavors and fragrances is based on the development of customized ingredients for new and reformulated customer products, as well as on quality, customer service and price.Competition to supply dehydrated vegetable products is present through several large and small domestic competitors, as well as competitors in other countries.Competition for the supply of dehydrated vegetables is based principally on product quality, customer service and price. · Color.Competition in the color market is diverse, with the majority of the Company’s competitors specializing in either synthetic dyes and pigments or natural colors.The Company believes that it gains a competitive advantage as the only major basic manufacturer of a full range of color products, including synthetic dyes and pigments as well as natural colors.Competition in the supply of inkjet inks is based principally upon price, quality and service, as well as product development and technical capabilities.The Company competes against a number of large and small suppliers of inkjet inks.Competition in the supply of pharmaceutical coatings is based on the development of customized products and solutions as well as quality, customer service, and price.The Company believes that its reputation and capacity as a color producer as well as its product development give it a competitive advantage in the pharmaceutical coatings market. · Asia Pacific and China.Because of the broad array of products available to customers of the Asia Pacific Group and the China Group, the Company believes that it is able to offer a wider product base than many of its competitors.Competition is based upon reliability in product quality, service and price as well as technical support available to customers. · Flavors Central & South America.Competition in the flavors market in Central and South America faces the same global nature and diversified purchasing seen by the Flavors & Fragrances Group.Competition for the supply of flavors is again based on the development of customized ingredients for new and reformulated products, as well as on quality, customer service and price. Foreign Operations The information appearing under the heading “Segment and Geographic Information” in Note 9 to the Consolidated Financial Statements of the Company, which appears on page 38 of the 2012 Annual Report to Shareholders, is incorporated herein by reference. Patents, Formulae and Trademarks The Company owns or controls many patents, formulae and trademarks related to its businesses.The businesses are not materially dependent upon patent or trademark protection; however, trademarks, patents and formulae are important to the business of the Company. Employees As of December 31, 2012, the Company employed 3,983 persons worldwide. Regulation Compliance with government provisions regulating discharges into the environment, or otherwise relating to the protection of the environment, did not have a material adverse effect on the Company's operations for the year covered by this report.Current compliance is not expected to have a material adverse effect in the next two years.The production, packaging, labeling and distribution of certain of the products of the Company in the U.S. are subject to the regulations of various federal, state and local governmental agencies, in particular the U.S. Food & Drug Administration.The Company is subject to similar regulations in many international markets. 7 Table of Contents Item 1A.Risk Factors. As with any business, the Company’s business and operations involve risks and uncertainties.In addition to the other discussions in, and incorporated by reference in, this report, particularly those in “Management’s Discussion & Analysis of Operations & Financial Condition” incorporated by reference from pages 15through22 of the 2012 Annual Report to Shareholders and “Forward Looking Statements” on page 22 of the 2012 Annual Report to Shareholders, the following factors should be considered: ·In some product lines, most of our sales are made to a relatively small number of customers; if we lose any of those customers, sales and operating results could decline. In some of our product lines, our sales are concentrated to a small number of customers.While we do not currently have any single customer that we consider to be significant to us as a whole, the loss of a significant customer of a product line could substantially affect the sales and profitability of that line, which may cause us to re-evaluate that line.Those developments could affect our results.In addition, the financial condition of our customers may adversely affect their ability to buy from us or to pay for products that they have already purchased. ·Many of our products are used in items for human consumption and contact.We may be subject to product liability claims and product recalls, which could negatively impact our profitability and corporate image. We sell flavors, fragrances and colors which are used in foods, beverages, pharmaceuticals, cosmetics and other items for human consumption or contact.These products involve risks such as product contamination or spoilage, product tampering and other adulteration.We may be subject to liability if the consumption or use of our flavors, fragrances and colors, or products which incorporate ingredients we manufacture, cause injury, illness or death.In addition, we or our customers may need to recall products in the event of contamination or damage. A significant product defect, product liability judgment or product recall may negatively impact our profitability for a period of time depending on publicity, product availability, scope, competitive reaction and consumer attitudes.Even if a product liability claim is unsuccessful or is not fully pursued, the negative publicity surrounding any assertion that our products caused illness, injury or death could adversely affect our reputation with existing and potential customers and our corporate image. ·Consolidation has resulted in customers with increased buying power, which can affect our profitability. Many of our customers have consolidated in recent years and we expect the combination trend to continue.These consolidations have often produced large, sophisticated customers with increased buying power who are more capable of resisting price increases.If the larger size or greater buying power of those customers results in additional negotiating strength, the prices we are able to charge could be negatively affected and our profitability could decline. ·Intense competition may result in reduced sales and profitability. The industries and markets in which we operate are highly competitive.That competition can reduce both our sales and the prices at which we are able to sell our products, which can in turn negatively affect our profitability. ·Our sales and profitability are affected by changing consumer preferences and changing technologies. Although we do not generally make or sell proprietary consumer products, many of our products are sold to companies which develop and market consumer products.Sales of these flavors, fragrances, colors and inks depend in part upon our customers’ ability to identify and meet consumer preferences and their sales and marketing efforts, all of which are beyond our control.Our sales could also be affected by changing technologies that could impact consumer demand for products that contain our flavors, fragrances, colors and inks.Therefore, we depend upon our customers’ ability to create markets for the consumer products which incorporate many of the flavors, fragrances, colors and inks which we manufacture. 8 Table of Contents ·If we do not maintain an efficient cost structure, our profitability could decrease. Our success depends in part on our ability to maintain an efficient cost structure.We regularly initiate cost-reduction measures that could impact our manufacturing, sales, operations and information systems functions.If we do not continue to manage costs and achieve additional efficiencies, or we do not successfully implement related strategies, our competitiveness and our profits could decrease. ·Commodity and energy price increases or material shortages may reduce our profits. We use many different commodities as raw ingredients.We also use petroleum-based raw materials and other raw materials whose production is energy intensive.In addition, various energy sources are used in our production and distribution processes.Commodity and energy prices are subject to significant volatility caused by market fluctuations, supply and demand, currency fluctuation, production and transportation disruption, world events, and changes in governmental programs.Commodity and energy price increases, including any increases that may result from regulation of greenhouse gases, will raise both our raw material costs and operating costs.We may not be able to increase our product prices enough to offset these increased costs.Increasing our prices also may reduce sales volume and related profitability. In addition, we obtain some of the raw materials that we use from a single supplier or a limited number of suppliers, and problems with those suppliers could affect the availability of those materials.Even if there are multiple suppliers of a particular raw material, there are occasional shortages.An unavailability or shortage of a raw material could negatively affect our operations using that raw material and thus our results. ·There are many laws and regulations applicable to our industries.Compliance with those requirements is costly to us and can affect our operations.Failure to comply could also be costly and disruptive. Our facilities and products are subject to many laws and regulations relating to the processing, packaging, storage, distribution, quality and safety of food, drugs, cosmetics and other consumer products, inkjet inks and industrial colors.These laws and regulations are administered in the United States by the Department of Agriculture, the Food and Drug Administration, the Environmental Protection Agency and other federal and state governmental agencies.We are subject to similar governmental regulation and oversight abroad.Compliance with these laws and regulations can be costly and affect our operations.Also, if we fail to comply with applicable laws and regulations, we could be subject to administrative penalties and injunctive relief, civil remedies, fines and recalls of our products.Our customers, particularly those in the pharmaceutical industry, are also subject to laws and regulations which may impose costs on or create risk for us. ·Environmental compliance may be costly to us. Our operations are subject to extensive and increasingly stringent laws and regulations which pertain to the discharge of materials into the environment (including greenhouse gases) and the handling and disposition of wastes.These rules operate or will operate at both the federal and state levels in the United States, and there are analogous laws at many of our overseas locations.Environmental regulations, and the potential failure to comply with them, can have serious consequences, including the costs of compliance and defense, interference with our operations or the ability to obtain required permits, civil and administrative penalties and negative publicity. ·Operating in foreign countries exposes us to increased risks, including foreign currency risks. We operate and sell our products in many foreign countries.The international aspects of our business subject us to risks that could materially impact our operating results, including: foreign exchange rate fluctuations; difficulties in staffing and managing foreign personnel in diverse cultures; transportation delays or interruptions; and the effects of international political developments and political and economic instability.In addition, changes in policies by the United States or foreign governments could negatively affect our operating results due to changes in duties, tariffs, trade regulations, taxes or limitations on currency or fund transfers. 9 Table of Contents ·We depend on certain key personnel, and the loss or retirement of these persons may harm our business. Our success depends in large part on the continued service and availability of our key management and technical personnel, and on our ability to attract and retain qualified new personnel.The competition for these individuals can be significant, and the loss of key employees could harm our business.In addition, as some of these persons approach retirement age, we need to provide for smooth transitions, and our operations and results may be negatively affected if we are not able to do so. ·We may not successfully complete and integrate future acquisitions, which could adversely affect our operating results. We have acquired many companies and operations in the past and may resume growth by acquisition in the future.Our future growth through acquisitions could involve significant risks that may have a material adverse effect on us.We may also be at risk for factors associated with acquisitions that the Company has made in the past.Acquired companies may also have significant latent liabilities which may not be discovered before an acquisition or fully reflected in the price we pay. We may also need to finance future acquisitions, and the terms of any financing, and the need to ultimately repay or refinance any indebtedness, may have negative effects on us.Acquisitions also could have a dilutive effect on our financial results.Acquisitions also generally result in goodwill, which would need to be written off against earnings in the future if it becomes impaired. ·Our ability to successfully maintain and upgrade our information technology systems may affect our competitiveness and our profits could decrease. Our success depends in part on our ability to maintain a current information technology platform for our business to operate.We routinely review and upgrade our information technology systems in order to better manage and report the sales, manufacturing and other operations of our business.If we do not continue to maintain our information technology platform and successfully implement upgrades to the system, our competitiveness and profits could decrease. ·World events and natural disasters are beyond our control and could affect our results. World events, such as the conflict in Afghanistan, the situations in North Korea, Iran, Syria and elsewhere in the Middle East and the financial stresses in Europe, can adversely affect national, international and local economies.Economies can also be affected by natural disasters or by epidemics.Such events and conditions, as well as the current impairment of financial markets, high unemployment and constrained consumer spending, have adversely affected and could continue to affect our revenues and profitability, particularly if they occur in locations in which we or our customers have significant operations. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. The following table sets forth information as to the principal properties of the Company and its subsidiaries.All properties are owned except as otherwise indicated below.All facilities are considered to be in good condition (ordinary wear and tear excepted) and suitable and adequate for the Company's requirements. LOCATION GROUP/DIVISION FUNCTION UNITED STATES California Carlsbad* Color Sales and R&D/inkjet products and specialty inks Livingston (2) Flavors & Fragrances Production, R&D and field/dehydrated flavors Turlock Flavors & Fragrances Production, R&D and sales/dehydrated flavors 10 Table of Contents UNITED STATES (continued) Illinois Amboy Flavors & Fragrances Production/ingredients and flavors Hoffman Estates (2)* Flavors & Fragrances R&D, U.S. management/flavors, future group headquarters/flavors & fragrances Indiana Indianapolis Flavors & Fragrances Production, sales and R&D/flavors, group headquarters/flavors & fragrances Michigan Harbor Beach Flavors & Fragrances Production/flavors and flavor enhancers Missouri St. Louis Color Production, R&D, sales/food, cosmetic, pharmaceutical and technical colors, group headquarters/colors New Jersey South Plainfield* Color Production, R&D and sales/cosmetic colors Wisconsin Juneau Flavors & Fragrances Production/flavor enhancers and extracts Milwaukee* Headquarters Administrative offices INTERNATIONAL Argentina Buenos Aires* Color Sales/food colors Australia Keysborough Asia Pacific Production, R&D and sales/colors and flavors, group headquarters/Asia Pacific Austria Vienna* Flavors & Fragrances Sales/flavors Belgium Brussels* Flavors & Fragrances Production and sales/natural health ingredients Heverlee Flavors & Fragrances Production, R&D and sales/ingredients and flavors Brazil Jundiaí* Color Production, R&D and sales/food colors and flavors São Paulo* Color R&D and sales/cosmetic colors Canada Cornwall, Ontario Flavors & Fragrances Production/flavor enhancers and extracts Delta, British Columbia Flavors & Fragrances Production/ingredients and flavors Halton Hills, Ontario Flavors & Fragrances Production/ingredients and flavors Kingston, Ontario Color Production, R&D and sales/food colors Mississauga, Ontario Flavors & Fragrances R&D and sales/flavors and dehydrated flavors Tara, Ontario Flavors & Fragrances Production/ingredients and flavors 11 Table of Contents INTERNATIONAL (continued) China Beijing* China R&D and sales/colors and flavors Guangzhou* China Production, R&D and sales/colors and flavors, group headquarters/China Hong Kong* China Sales/colors and flavors Qingdao* Flavors & Fragrances Production/dehydrated flavors Shanghai* China R&D and sales/colors and flavors Colombia Bogota* Flavors & Fragrances Sales/flavors and fragrances Costa Rica San Jose* Flavors & Fragrances Production and sales/flavors Czech Republic Prague* Color Sales/food colors Denmark Nyborg* Flavors & Fragrances Sales/flavors Finland Espoo* Flavors & Fragrances Sales/flavors France Marchais Flavors & Fragrances Production/dehydrated flavors Saint-Denis* Color Sales/food colors Saint Ouen L'Aumone* Color Production, R&D and sales/cosmetic colors and ingredients Strasbourg Flavors & Fragrances Production and sales/flavor enhancers and extracts Germany Bremen (2) Flavors & Fragrances Production and sales/flavors, flavored products and essential oils Geesthacht Color Production, R&D and sales/food colors Wolfen Color Production, R&D and sales/specialty dyes and chemicals Guatemala Guatemala City* Flavors & Fragrances Sales/fragrances Hungary Budapest Color Sales/food colors India Mumbai* Asia Pacific R&D and sales/colors and flavors Indonesia Jakarta* Asia Pacific R&D and sales/fragrances and cosmetic colors Italy Milan Flavors & Fragrances Production, R&D and sales/flavors Reggio Emilia (2) Color Production, warehouse, R&D and sales/natural colors 12 Table of Contents INTERNATIONAL (continued) Japan Hitachi Asia Pacific Production/flavors and colors Tokyo* Asia Pacific R&D and sales/flavors and colors Mexico Celaya Flavors & Fragrances Production and sales/flavor enhancers and extracts Lerma Color Production, R&D and sales/food and cosmetic colors Tijuana* Color Production/inkjet inks Tlalnepantla (2)* Flavors & Fragrances Production, R&D, distribution and sales/ingredients, flavors, fragrances and essential oils The Netherlands Elburg Flavors & Fragrances Production/dehydrated flavors Naarden* Flavors & Fragrances Sales/food colors and dehydrated and other flavors New Zealand Auckland Asia Pacific Production, R&D and sales/flavors Philippines Manila* Asia Pacific Production, R&D and sales/flavors, fragrances, cosmetic ingredients and color blending Poland Poznaň* Color Sales & warehouse/cosmetics Warsaw* Color Sales/food colors Warsaw* Flavors Sales/flavors Romania Bucharest* Flavors Sales/flavors Oradea* Color Sales/food colors Singapore Singapore* Asia Pacific R&D and sales/food colors, flavors and dehydrated flavors South Africa Johannesburg* Color Production, R&D and sales/food colors Rivonia* Flavors Sales/flavors South Korea Seoul* Asia Pacific Sales/flavors, colors and specialty chemicals Spain Barcelona* Flavors & Fragrances Sales/flavors Granada Flavors & Fragrances Production, R&D and sales/fragrances and aromatic chemicals Sweden Kristianstad* Flavors & Fragrances Sales/flavors Switzerland Morges Color Production, R&D and sales/technical colors 13 Table of Contents INTERNATIONAL (continued) Thailand Bangkok (2)** Asia Pacific Production, R&D and sales/colors and flavors Turkey Istanbul* Flavors & Fragrances Sales/flavors Ukraine Kiev* Flavors & Fragrances Sales/flavors United Kingdom Ceredigion Flavors & Fragrances Production, R&D and sales/flavors and flavor enhancers Kings Lynn* Color Production, R&D and sales/food colors and inkjet inks Milton Keynes Flavors & Fragrances Production, R&D and sales/flavors and extracts ( ) Indicates number of properties at the locations, if more than one. * Indicates one leased property at the location. ** Indicates two leased properties at the location. Item 3.Legal Proceedings. Commercial Litigation Cherry Blossom Litigation Cherry Blossom LLC, a Traverse City, Michigan, contractor that had produced cherry products for the Company, ceased operations in May 2009.At the time, Cherry Blossom had physical possession of brined cherries belonging to the Company with a book value of approximately $0.5 million. Despite the Company’s demands, Cherry Blossom refused to permit the Company to take possession of the cherries for processing elsewhere. In June 2009, the Company sued Cherry Blossom in the Circuit Court of Grand Traverse County, Michigan, seeking an order for return of the cherries.Cherry Blossom’s asset based lender, Crossroads Financial (which claimed to be owed $1.4 million) (“Crossroads”), intervened and claimed a senior lien on the cherries. The Circuit Court denied the Company’s request for immediate possession and permitted Cherry Blossom to retain and process the cherries.The Circuit Court later held that Crossroads had a senior lien on the cherries and was entitled to receive the proceeds from the sale of the cherries. The Circuit Court also denied the Company’s cross claims against Crossroads to recoup certain overpayments that the Company made to Cherry Blossom/Crossroads and to recoup payments made by the Company to the United States Department of Labor on Cherry Blossom’s/Crossroads’ behalf. The Company has appealed these adverse decisions of the Circuit Court. Crossroads asserted a claim against the Company for money damages in an undetermined amount. Crossroads claimed that it has a lien on all of Cherry Blossom’s accounts receivable from the Company and that the Company had performed a number of offsets against its accounts payable to Cherry Blossom in derogation of Crossroads’ rights as lienholder. The Circuit Court denied Crossroads’ claims for money damages against the Company.Crossroads has appealed this adverse decision of the Circuit Court. The Company and Crossroads completed briefing on their respective appeals on January 6, 2012. The Company has requested oral argument on its appeal.To date, the appellate court has not yet decided whether to grant oral argument, and if so, when argument will take place. Cherry Blossom counterclaimed against the Company, alleging that Cherry Blossom had purchased exclusive rights to certain proprietary cherry processing formulas used in the Company’s cherry product.Cherry Blossom sought a preliminary injunction against the Company’s delivery of copies of the formulas to any third party. The Court denied Cherry Blossom’s motion regarding the formulas and eventually dismissed Cherry Blossom’s claims. The Company also initiated a suit against Cherry Blossom in the United States District Court for the Western District of Michigan seeking a declaratory judgment that the Company has the right to use the cherry processing formulas.Because Cherry Blossom subsequently filed a petition in bankruptcy, the Federal District Court closed the matter. This closing was for administrative purposes only and did not constitute a decision on the merits. 14 Table of Contents Christopher Hubbell, a principal of Cherry Blossom, has personally filed a petition for bankruptcy. The Company originally opposed the bankruptcy petition to the extent Mr. Hubbell sought a discharge of the Company’s alleged damages arising from his own fraudulent acts connected to Cherry Blossom’s granting of an allegedly superior interest in the Company’s cherries to Crossroads.The Company and Hubbell filed a joint motion to dismiss the Company’s claims against Hubbell without prejudice pending the Michigan state court action.The Bankruptcy Court granted the motion.Under the terms of the dismissal, if the state courts determine that the Company is liable to Crossroads, the Company will have 60 days to reopen the adversary proceeding and pursue its claims against Hubbell.If the state courts determine that the Company is not liable to Crossroads, the dismissal shall be deemed with prejudice. Daito Kasei Kogyo Co. Ltd.v. Sensient Cosmetic Technologies SAS In 1992 Sensient Cosmetic Technologies SAS ("SCT") and Daito Kasei Kogyo Co., Ltd. ("Daito") entered into a distribution agreement pursuant to which SCT became the exclusive distributor in Europe of coloring agents and ingredients manufactured in Japan by Daito and, in turn, Daito became the exclusive distributor in Japan of certain products produced in France by SCT. By 2008, the sale of Daito products represented €4 million of SCT's sales. In contrast, Daito's sales of SCT's products in Japan amounted to only €0.4 million in 2008. The agreement was entered into for an initial period to end on December 31, 1993, and was tacitly renewed for two-year periods through December 31, 2009, subject to a requirement of six months' notice for termination. On July 7, 2009, Daito notified SCT of its decision to terminate SCT's distributorship in Europe, with effect as of February 10, 2010. SCT informed Daito that the notice of termination was insufficient in light of the lengthy commercial relationship between the parties. Daito eventually ostensibly agreed to extend the notice period but the commercial relationship did not function as it had in the past. On August 10, 2010, SCT filed a complaint before the Paris Commercial Court alleging that Daito wrongfully terminated its long-standing established commercial relationship with SCT, that SCT should have been given a notice period of thirty-six months in light of the twenty-year relationship between the parties and that Daito should pay damages to SCT of over €3.8 million. On January 26, 2011, Daito filed a response in a hearing of the Court in which it denied any liability for SCT's claims and asserted counter-claims of €1.6 million for unlawful termination of Daito's distributorship in Japan, unlawful termination of an alleged "agency contract" in Japan and SCT's cancellation of certain Daito orders in October 2010. At a hearing on May 4, 2011, Daito’s counsel indicated that she would no longer represent Daito in this case due to a conflict of interest. On September 14, 2011, new counsel appeared for Daito at a hearing and filed slightly amended pleadings contending that SCT had not suffered any loss as a result of the termination. SCT responded to the amended pleadings confirming the extent of its losses at a hearing on November 9, 2011. At a hearing on February 1, 2012, SCT re-asserted its claims against Daito and again requested dismissal of Daito’s counter-claims.Alternatively, SCT requested that the Court sever the proceedings by separating Daito’s counter-claims from SCT’s claim and in addition find that Japanese law is applicable to the counter-claims. In submissions filed on April 11 and July 4, 2012, the parties re-affirmed their respective positions. On December 7, 2012, the parties entered into a Settlement Agreement pursuant to which all claims and counter-claims were dismissed and the litigation was terminated in exchange for mutual releases and a payment by Daito to SCT. Vega v. Sensient Dehydrated Flavors LLC On January 3, 2013, Thomas Vega, a current employee, filed (but did not serve) a Class Action Complaint in San Francisco County Superior Court against Sensient Dehydrated Flavors LLC.On February 11, 2013, Vega filed and served a First Amended Complaint (“Complaint”) against the Company and a Company supervisor.Vega alleges that the Company failed to provide alleged class members with meal periods, compensation for the alleged absence of meal periods, and accurate wage statements, in violation of the California labor code.The alleged class includes all employees paid on an hourly basis and all forklift operators.The Complaint seeks damages, back wages, injunctive relief, penalties, interest, and attorneys’ fees for the members of the alleged class.The Complaint alleges that the total damages and costs “do not exceed a[n] aggregate of $4,999,999.99.” 15 Table of Contents The Complaint alleges two causes of action.The first cause of action is for “Unfair Competition.”The plaintiff’s theory is that the Company, by allegedly not complying with state wage and hour laws, had an unfair competitive advantage against other employers who were complying with those laws.The main strategic reason that plaintiffs plead this cause of action is that the statute of limitations is four years.The second cause of action is for alleged substantive violations of the California labor code provisions governing wages, hours, and meal periods. In this type of class action, damages are based on the number of current and former employees who were subjected to the alleged failure to comply with California meal periods, compensation for missed meal periods, and wage statement requirements.Under California law, an employee who is not “provided with an opportunity” to take a meal period is entitled to pay for one additional hour for each day that occurred.Penalties for wage statement violations are $50 for the first pay period and $100 for each subsequent pay period and are capped at $4,000 per employee.Both the meal period and wage statement penalties would apply to current and former employees going back the full four years from the date the original complaint was filed, that is since January 3, 2009. The Company believes that for the great majority of employees that any meal period violations that may have occurred are attributable to inadequate documentation and do not involve a failure to provide meal periods. In order to obtain class certification under California law, the plaintiff must establish: (1) the existence of a sufficiently numerous (no minimum), ascertainable class; (2) a well-defined community of interest among the class members; and (3) that proceeding as a class is superior to other methods.Trial courts have substantial discretion in granting or denying class certification. In the circumstances, it is possible that Vega could obtain class certification.Moreover, under California law, Vega may pursue full discovery in the matter even before class certification is granted. The Company is evaluating the merits of this case and intends to vigorously defend its interests. The Company is involved in various other claims and litigation arising in the normal course of business. In the judgment of management, which relies in part on information from Company counsel, the ultimate resolution of these actions will not materially affect the consolidated financial statements of the Company except as described above. Item 4.Mine Safety Disclosure. Not Applicable Executive Officers of the Registrant The executive officers of the Company and their ages as of March 1, 2013, are as follows: Name Age Position Kenneth P. Manning 71 Chairman and Chief Executive Officer John F. Collopy 43 Vice President and Treasurer Christopher M. Daniels 39 Vice President, Human Resources Michael C. Geraghty 51 President, Color Group John L. Hammond 66 Senior Vice President, General Counsel and Secretary Richard F. Hobbs 65 Senior Vice President and Chief Financial Officer Jeffrey T. Makal 49 Vice President, Controller & Chief Accounting Officer Richard J. Malin 46 Assistant Controller John J. Manning 44 Vice President and Assistant General Counsel Paul Manning 38 President and Chief Operating Officer Stephen J. Rolfs 48 Vice President, Administration Robert J. Wilkins 56 President, Asia Pacific Group 16 Table of Contents The Company has employed all of the individuals named above, in substantively their current positions, for at least the past five years except as follows.Mr. Daniels has held his present office since July 22, 2010, and previously served as Assistant Treasurer (October 2008 – July 2010), Director, Treasury Services (February 2006 – October 2008) and Manager, Treasury & Risk (April 2005 – February 2006).Mr. Geraghty has held his present office since October 18, 2012, and previously served as General Manager, Food Color Group (April 2011 – October 2012).Mr. Hammond was Vice President before being named Senior Vice President in December 2008.Mr. Hobbs was Vice President before being named Senior Vice President in December 2008.Mr. Makal has held his present office since July 22, 2010, and previously served as Vice President Taxation (December 2006 – July 2010) and Director Taxation (2000-2006).Mr. John Manning has held his present office since January 2, 2013.Mr. Paul Manning has held his present office since October 18, 2012, and previously served as President, Color Group (July 2010 – October 2012), General Manager, Colors – North America (November 2009 – July 2010) and General Manager, Food Colors – North America (June 2009 – November 2009).Mr. Rolfs has held his present position since July 22, 2010, and previously served as Vice President, Controller and Chief Accounting Officer (2001-2010).Mr. Wilkins has held his present position since April 23, 2009, and previously served as appointed President, Asia Pacific (2005-2009). PART II Item 5.Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The only market in which the common stock of the Company is traded is the New York Stock Exchange. The range of the high and low sales prices as quoted in the New York Stock Exchange – Composite Transaction tape for the common stock of the Company and the amount of dividends declared for the fiscal years 2012 and 2011 appearing under “Common Stock Prices and Dividends” on page 43 of the 2012 Annual Report to Shareholders are incorporated by reference.In 2012, common stock dividends were paid on a quarterly basis, and it is expected that quarterly dividends will continue to be paid in the future. On February 10, 2000, the Board of Directors established a share-repurchase program that authorized the Company to repurchase up to five million shares of the Company’s common stock, all of which have been repurchased.On April 27, 2001, the Board of Directors authorized the repurchase of an additional five million shares.As of February 18, 2013, 2,639,241 shares had been repurchased under the latter authorization.The Company repurchased 166,251 shares during the fourth quarter of 2012. The following table provides the specified information about the repurchases of shares by the Company during the fourth quarter of 2012. Total number of Maximum number of Total number Average shares purchased as shares that may be of shares price paid part of a publicly purchased under Period purchased per share announced plan publicly announced plans October 1 to 31, 2012 $ November 1 to 30, 2012 December 1 to 31, 2012 - - - Total $ 17 Table of Contents The number of shareholders of record on February 18, 2013 was2,775. On April 26, 2012, the Company announced an increase in its cash dividend on its common stock from an annual rate of 84 cents per share to an annual rate of 88 cents per share, commencing with the quarterly dividend paid on June 1, 2012, to shareholders of record on May 9, 2012. Information regarding the Company’s equity compensation plans is incorporated by reference into Item 11 of Part III of this report. The graph found on page 43 of the Company’s 2012 Annual Report to Shareholders comparing the cumulative five year total return on the Company’s common stock to the appropriate Standard and Poor’s indices is incorporated by reference. Item 6.Selected Financial Data. The selected financial data required by this item is incorporated by reference from the “Five Year Review” and the notes thereto on pages 44 and 45 of the 2012 Annual Report to Shareholders. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operation. The information required by this item is set forth under “Management's Discussion & Analysis of Operations & Financial Condition” on pages 15through 22 of the 2012 Annual Report to Shareholders and is incorporated by reference. Item 7A. Quantitative and Qualitative Disclosures about Market Risk. The information required by this item is set forth under “Market Risk Factors” on pages 20 and 21 of the 2012 Annual Report to Shareholders and is incorporated by reference. Item 8.Financial Statements and Supplementary Data. The financial statements and supplementary data required by this item are set forth on pages 23 through 40 and page 43 of the 2012 Annual Report to Shareholders and are incorporated by reference. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. None. Item 9A.Controls and Procedures. Evaluation of Disclosure Controls and Procedures.The Company carried out an evaluation, under the supervision and with the participation of management, including the Company’s Chairman and Chief Executive Officer and its Senior Vice President and Chief Financial Officer, of the effectiveness, as of December 31, 2012, of the design and operation of the disclosure controls and procedures, as defined in Rule 13a-15(e) of the Act. Based upon that evaluation, the Company’s Chairman and Chief Executive Officer, and its Senior Vice President and Chief Financial Officer have concluded that the disclosure controls and procedures were effective as of December 31, 2012. Management’s Report on Internal Control over Financial Reporting.The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rule 13a-15(f) under the Act.The Company’s internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.Management has assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2012.In making its assessment of internal control over financial reporting, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control — Integrated Framework.Based on that assessment, management has concluded that the Company’s internal control over financial reporting was effective as of December 31, 2012.Management’s report on internal control over financial reporting, which appears on page 41 of the 2012 Annual Report to Shareholders, is incorporated by reference. 18 Table of Contents The Company’s internal control over financial reporting as of December 31, 2012, has been audited by Ernst & Young LLP, an independent registered public accounting firm.Their opinion on the Company’s internal control over financial reporting, set forth on page 42 of the 2012 Annual Report to Shareholders, is incorporated by reference. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Changes in Internal Control over Financial Reporting.During the quarter end December 31, 2012, the Company implemented a new financial reporting consolidation system.The Company followed a system development process that required significant pre-implementation planning, design and testing.There has been no other change in the Company’s internal control over financial reporting during the quarter ended December 31, 2012, that has materially affected, or is reasonable likely to materially affect, the Company’s internal control over financial reporting. Item 9B. Other Information. None. PART III Item 10.Directors, Executive Officers of the Registrant and Corporate Governance. Information regarding directors and officers and corporate governance matters including information regarding our Audit Committee and our Nominating and Corporate Governance Committees appearing under “Election of Directors” and “Section 16(a) Beneficial Ownership Reporting Compliance” in the Proxy Statement for the Annual Meeting of Shareholders of the Company dated March 15, 2013 (“Proxy Statement”), is incorporated by reference.Additional information regarding executive officers appears at the end of Part I above, and information regarding codes of conduct and ethics for officers appears at the beginning of Part I above. Item 11.Executive Compensation. Information relating to compensation of directors and officers is incorporated by reference from the “Director Compensation and Benefits,” “Executive Compensation,” “Equity Compensation Plan Information” and “Employment Agreements” portions of the Proxy Statement.Information relating to the Compensation and Development Committee of the Company’s Board of Directors is incorporated by reference from the heading “Committees of the Board of Directors” in the Proxy Statement. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The discussion of security ownership of certain beneficial owners and management and related stockholder matters appearing under “Principal Shareholders” in the Proxy Statement is incorporated by reference.The discussion appearing under “Equity Compensation Plan Information” in the Proxy Statement is incorporated by reference. 19 Table of Contents Item 13.Certain Relationships and Related Transactions and Director Independence. Kenneth Manning is the father of John J. Manning and Paul Manning.There are no other family relationships between any of the directors or director nominees and the officers of the Company, nor any arrangement or understanding between any director or officer or any other person pursuant to which any of the nominees has been nominated.No director, nominee for director or officer had any material interest, direct or indirect, in any material business transaction of the Company or any subsidiary during the period January 1, 2012, through December 31, 2012, or in any such proposed transaction except as described under “Transactions With Related Persons” found in the Proxy Statement, which is incorporated by reference herein. In the ordinary course of business, the Company may engage in business transactions with companies whose officers or directors are also directors of the Company.These transactions are routine in nature and are conducted on an arm's-length basis. The terms of any such transactions are comparable at all times to those obtainable in business transactions with unrelated persons. Item 14.Principal Accountant Fees and Services. The disclosure regarding principal accountant fees and services appearing under “Audit Committee Report” in the Proxy Statement is incorporated by reference. PART IV Item 15.Exhibits and Financial Statement Schedules. Documents filed: 1 and 2: Financial Statements and Financial Statement Schedule.See below for “List of Financial Statements and Financial Statement Schedule.” 3: See Exhibit Index following this report. List of Financial Statements and Financial Statement Schedule Page Reference in 1.Financial Statements 2012 Annual Report to Shareholders The following consolidated financial statements of Sensient Technologies Corporation and subsidiaries are incorporated by reference from the Annual Report to Shareholders for the year ended December 31, 2012: Reports of Independent Registered Public Accounting Firm 41-42 Consolidated Balance Sheets – December 31, 2012 and 2011 25 Consolidated Statements of Earnings – Years ended December 31, 2012, 2011 and 2010 23 Consolidated Statements of Comprehensive Income – Years ended December 31, 2012, 2011 and 2010 24 Consolidated Statements of Shareholders' Equity – Years ended December 31, 2012, 2011 and 2010, 27 Consolidated Statements of Cash Flows – Years ended December 31, 2012, 2011 and 2010 26 Notes to Consolidated Financial Statements 28-40 20 Table of Contents Page Reference in 2.Financial Statement Schedule Form 10-K Report of Independent Registered Public Accounting Firm 22 Schedule II – Valuation and Qualifying Accounts 23 All other schedules are omitted because they are inapplicable, not required by the instructions or the information is included in the consolidated financial statements or notes thereto. 21 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Sensient Technologies Corporation Milwaukee, Wisconsin We have audited the accompanying consolidated balance sheets of Sensient Technologies Corporation and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of earnings, comprehensive income, shareholders' equity, and cash flows for each of the three years in the period ended December 31, 2012 and the effectiveness of the Company’s internal control over financial reporting as of December 31, 2012, and have issued our reports thereon dated February 27, 2013. Such consolidated financial statements and reports are included in your 2012 Annual Report to Shareholders and are incorporated herein by reference. Our audits also included the consolidated financial statement schedule of the Company listed in Item 15. That consolidated financial statement schedule is the responsibility of the Company’s management. Our responsibility is to express an opinion based on our audits. In our opinion, that consolidated financial statement schedule referred to above, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly in all material respects the information set forth therein. /s/ ERNST & YOUNG LLP Milwaukee, Wisconsin February 27, 2013 22 Table of Contents Schedule II Valuation and Qualifying Accounts (in thousands); Years Ended December 31, 2012, 2011, 2010 Valuation Accounts Deducted in the Balance Sheet From the Assets to Which They Apply Balance at Beginning of Period Additions Charged to Costs and Expenses Additions Recorded During Acquisitions Deductions (A) Balance at End of Period Allowance for losses: $ $ $
